                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE


COMPAGNIE DES             GRANDS     HOTELS
D' AFRIQUE S.A.,

                 Plaintiff,
                                                          Civil Action No. 18-654-RGA
       V.

STARWOOD CAPITAL GROUP GLOBAL
I LLC and STARMAN HOTEL HOLDINGS
LLC,

                 Defendants.



                                          MEMORANDUM ORDER

        Presently before this Court is a joint motion to dismiss filed by Defendants Starwood Capital

Group Global I LLC ("Starwood Capital Group") 1 and Starman Hotel Holdings LLC ("Starman"). (D.I.

15). The motion to dismiss is based on Federal Rule of Civil Procedure 12(b)(6). The matter is fully

briefed. (D.I. 16, 23, 27).

        For the reasons set forth herein, Defendants' motion is granted in part and denied in part.

    I. BACKGROUND

        On April 30, 2018, PlaintiffCompagnie des Grands Hotels d'Afrique S.A. filed this action to

enforce against Starwood Capital Group and Starman a foreign arbitration award finding Woodman

Maroc S.a.r.l. ("Woodman") liable for breach of contract. (D.I. 1). Plaintiff is the owner of the Royal

Mansour Hotel ("Hotel"), a luxury hotel in Casablanca, Morocco. (Id. ,r 2). In 1989, Plaintiff entered



1
 Starwood Capital Group is a Connecticut limited liability corporation with its principal place of
business in Connecticut. (D.I. 1, ,r19).
                                                   1
into a thirty-five year Management Agreement with the Trusthouse Forte Group. (Jd.)2 The Management

Agreement provided that the manager would always maintain the Hotel as an international five-star

hotel and would make quarterly fee payments to Plaintiff as owner of the hotel. (Id.)

          By 2005, Le Meridien Group ("Meridien") "had become the owner of the manager of the Hotel."

(Id. ~ 3). 3 That same year, Defendant Starwood Capital Group and Lehman Brothers formed Stannan to

purchase the owned and leased properties of the Meridien Group. (Id.        ~~   3-4). Thus, Starman became

"owner of the manager of the Hotel." (Id.). 4 As part of the acquisition by Starman, Starman entered into

a management agreement with Starwood Hotels & Resorts Worldwide, Inc. ("Starwood Hotels"). (Id.~~

5, 35-36). Additionally, the acquisition required Woodman to enter into a separate operating agreement

with Starwood Hotels. (Id.   ~~   6, 3 8). Therefore, after the acquisition organized by Starwood Capital

Group, Starman owned and leased the properties of the Meridien Group and those properties entered

management agreements with Starwood Hotels. (Id.          ~~   4-6). Under the operating agreement between

Starwood Hotels and Woodman, Starwood Hotels became the agent of Woodman and agreed to

"supervise, direct and control, the [o]peration of all aspects of the [Hotel] for and on behalf of'

Woodman. (Id.     ~   38).

          In June 2006, Plaintiff, unaware of the acquisition, attempted to communicate with Meridien in

regard to the Management Agreement. (Id.       ~   43). In response, Starwood Hotels contacted the Hotel and

informed it of the change in management, i.e., that Starwood Hotels had acquired the Meridien brand

and that the Management Agreement for the Hotel had been "transferred to Starman." (Id.          ~~   43-44). In

2
  Under Trusthouse Forte Group, the manager of the hotel was called Trusthouse Forte Morocco S.a.r.l.
(Id. 129).
3
    Under the Meridien Group, the manager of the hotel was called Meridien Maroc S.a.r.l. (Id.~ 33).

4
 Because the briefing uses the name Woodman Maroc S.a.r.l ("Woodman") to refer to the manager after
Starman purchased the properties from the Meridien Group, I will do the same.
                                                  2
the following months, Plaintiff received correspondence from Starman regarding the Hotel. (Id.             ~~   44-

46).

            From 2006 to 2011, Plaintiff received and addressed letters to Starman and a Starman subsidiary,

Starman UK. (Id.~~ 46-47). By 2010, Woodman failed to make the minimum payments due to Plaintiff

under the Management Agreement. (Id.            ~   49). As a result, Plaintiffs counsel intervened and began

corresponding with Woodman and Starman. (Id.) Shortly after Plaintiffs counsel accused Woodman of

default, Woodman began to communicate directly with Plaintiff. (Id.~ 52). 5

            Between 2011 and 2013, there was continued correspondence between Woodman and Plaintiff

regarding the Management Agreement. (Id.              ~   52). On February 28, 2012, Woodman's shares were sold

to a Starman subsidiary called Starman (Maroc) S.a.r.l. (Id. ~ 54). 6 On January 7, 2013, Woodman

contacted Plaintiff to acknowledge Woodman's failure to pay the December 31, 2012 minimum

payment under the contract and to inform Plaintiff that Woodman did not intend to make any more

payments and planned to file for insolvency soon. (Id.            ~   55). The next day, Plaintiff gave Woodman

formal notice of default and informed Woodman th~t it was in breach of the Management Agreement.

(Id.   ~   56). Woodman did not file for insolvency, but through continued correspondence, claimed

multiple times to be insolvent. (Id.     ~~   57, 66, 80, 90, 100).

            On August 6, 2013, Plaintiff commenced arbitration against Woodman for breach of the

Management Agreement. (Id.        ~   58). On June 19, 2014, Defendant Starman sold its subsidiary, Starman


5
 This correspondence was between Plaintiff and Thierry Drinka, who acted as manager of Woodman,
was closely affiliated with Starwood Capital Group, and worked for Starman. (Id. ~~ 9-12, 24, 47).

6
 According to the complaint, this sale occurred in three separate transactions all occurring on the same
day. (Id. ~ 54). The series of transactions were between the direct owner of Woodman (Lehwood
Netherlands Holdings BV) and a parent entity to Lehwood Netherlands Holdings BV (Lehwood
Holdings S.a.r.l.), Lehwood Holdings S.a.r.l. and Starman, and lastly, Starman and Starman (Maroc)
S.a.r.l., which was created that same day by Starman. (Id.)
                                                     3
(Maroc) S.a.r.l., to a newly created entity called Maquay Investments Ltd. ("Maquay") for €100. (Id.         ,r
59). In July 2014, Plaintiff received news of this sale and Maquay placed Starman (Marne) S.a.r.l. into

liquidation. (Id.   ,r 61). On August 13, 2014, Woodman informed Plaintiff that Woodman would no
longer take part in the arbitration due to its insolvency and would "not be in a position to satisfy any

judgment or award for costs." (Id.    ,r 66).
          At the arbitration, Plaintiff requested interim relief, which was granted on September 19, 2014.

(Id.   ,r 69). The arbitrators reasoned that Plaintiff had "shown sufficient evidence that, despite its failure
to pay the fees owed under the Management Agreement, [Woodman] may have made and still is about

to make, payments to the profit of [Starman] under an operating agreement which it allegedly entered

into with [Starwood Hotels]," and that "there is a serious threat that [Woodman's] assets [will] be

diverted to the profit of [Starman] and to the detriment of' Plaintiff. (Id.) The arbitrators ordered

Woodman

          (a) to "hand back the possession, operation and business of the Hotel to [Plaintiff]" within 31
          days, including taking all practical measures needed to effect an orderly handover of the business
          with respect to the transition of Hotel guest and reservation data; (b) within 14 days of handing
          over the Hotel, to provide a full financial statement as of the handover date and [to] account to
          CGHA for all payments made by Woodman since December 31, 2012; and (c) to cease making
          any payments to any third party, including under the Operating Agreement, until the [a]rbitrators
          issued their final award on liability.

(Id.   ,r 70). The financial statements revealed that Woodman made payments totaling approximately $1
million to Starwood Hotels' entities during 2013 and 2014. (Id.      ,r 71). Woodman made none of its
required payments to Plaintiff during this time. (Id.    ,r 55). The arbitration award was issued on May 6,
2015 and found Woodman breached its obligations under the Management Agreement. (Id.               ,r,r 73, 76).
Woodman has failed to make any payments on the arbitration award. (Id.          ,r 81).



                                                         4
       Plaintiff's complaint alleges that the arbitration award against Woodman should be enforced

under Delaware law (D.I. 23 at 1)7 against Starman on alter ego and agency liability theories, and

against Starwood Capital Group on agency liability theory. Plaintiff seeks to recover damages

accordingly. (Id at 46).

    II. LEGAL STANDARDS

       a. Rule 12(b)(6)

    When reviewing a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), the Court

must accept the complaint's factual allegations as true. 8 See Bell At!. Corp. v. Twombly, 550 U.S. 544,

555-56 (2007). Rule 8(a) requires "a short and plain statement of the claim showing that the pleader is

entitled to relief." Id. at 555. The factual allegations do not have to be detailed, but they must provide

more than labels, conclusions, or a "formulaic recitation" of the claim elements. Id. ("Factual

allegations must be enough to raise a right to relief above the speculative level ... on the assumption

that all the allegations in the complaint are true (even if doubtful in fact)."). Moreover, there must be

sufficient factual matter to state a facially plausible claim to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The facial plausibility standard is satisfied when the complaint's factual content "allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged." Id.

("Where a complaint pleads facts that are merely consistent with a defendant's liability, it stops short of



7
 Notwithstanding that Plaintiff states it is relying upon Delaware law, its brief cites only two Delaware
cases, but cites ten District of Delaware cases, ten Third Circuit cases, and numerous cases from other
courts. Defendants cite about seven Delaware cases in their opening brief (D .I. 16), but also cite
numerous federal cases. Thus, although I think Delaware cases are the primary source for Delaware
law, I too mostly cite federal cases.

8
 There is no question that I can consider, in addition to the complaint, the various purported contracts
and agreements that form the basis for the claims. See Lum v. Bank ofAmerica, 361 F.3d 217,221 n. 3
(3d Cir. 2004).
                                                      5
the line between possibility and plausibility of entitlement to relief." (internal quotation marks

omitted)).

   III. DISCUSSION

   Defendants Starman and Starwood Capital Group move to dismiss each of Plaintiffs cause of

actions pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure_to state a claim. (D.I. 16, 27). I

will analyze each cause of action in order to determine whether Plaintiff has sufficiently stated a claim.

       a. Alter Ego Liability against Starman

   Plaintiff claims Starman is liable for the arbitration award against Woodman based on a theory of

alter ego liability. (D.I. 1 ,r 111). Starman moves to dismiss, arguing Plaintiff fails to allege any of the

factors considered under alter ego liability and has failed to plead any fraud or injustice. (D.I. 16 at 16)

   In order to successfully establish alter ego liability, a plaintiff "must show (1) that the corporation

and its shareholders operated as a single economic entity, and (2) that an overall element of injustice or

unfairness is present." Trevino v. Merscorp, Inc., 583 F. Supp. 2d 521, 528 (D. Del. 2008). Under

Delaware law, in order to determine whether two entities functioned as a single economic entity, the

court should consider if any of following factors have been pled: "(1) undercapitalization; (2) failure to

observe corporate formalities; (3) nonpayment of dividends; (4) the insolvency of debtor corporation at

the time; (5) siphoning of the corporation's funds by the dominant stockholder; (6) absence of corporate

records; and (7) the fact that the corporation is merely a facade for the operations of the dominant

stockholder or stockholders." Id at 528-29. While no single factor is determinative, some combination

of the above is required. Id. at 529.




                                                       6
     As to the first element of alter ego liability, Starman argues Plaintiff failed to sufficiently plead any

of the factors required to show the entities acted as a single economic entity under Delaware law. I

disagree.

     Plaintiff claims evidence of insolvency, failure to observe corporate formalities, siphoning of funds,

undercapitalization, and facade. Because Woodman repeatedly admitted that it was insolvent (D.I. 1 at

~~   55, 66, 80), insolvency is adequately pled.

     As to Woodman and Starman's failure to observe corporate formalities, Plaintiff points to Starman's

management speaking on behalf of Woodman and Starman. (Id at ~ 114). The complaint alleges not

only that Starman often responded for Woodman on issues arising under the Management Agreement,

but also that "Starman's management was Woodman's management." (Id) This failure to maintain

formal barriers between management is enough to plead that Starman failed to observe corporate

formalities. See Bd of Trustees of Teamsters Local 863 Pension Fund v. Foodtown, Inc., 296 F.3d 164,

172 (3d Cir. 2002).

     Starman argues that Plaintiffs claim regarding siphoning of funds is inadequate because 1) there is

no evidence that the "contractually obligated payments to Starwood Hotels pursuant to the Operating

Agreement" were directed by or went to Starman and 2) "contractually obligated payments" are

insufficient to establish siphoning. (D.I. 16 at 24-25). However, as Plaintiff argues, not all of these

payments were legitimate contractually-obligated payments because some were paid after the Interim

Order, which directed Woodman to "cease making payments to any third parties." (D.I. 23 at 29; D.I. 1

~~   15, 71). Even if they were contractually-obligated payments, they were made at a time when .

Woodman claimed to be insolvent. (D.I. 1 ~~ 55-57). As the Third Circuit has noted, making payments

"at a time when a corporation is insolvent favors piercing the corporate veil." Trustees ofNat. Elevator


                                                        7
Industry Pension, Health Benefit & Educational Funds v. Lutyk, 332 F.3d 188, 196 (3d Cir. 2003).

Lastly, Plaintiff's complaint claims the arbitrators found Starman profited from "payments ... under an

operating agreement which it allegedly entered into with [Starwood Hotels]." (Id.       ,r 69). Therefore, I
find Defendant's arguments in regard to siphoning of funds unpersuasive.

   Turning to Plaintiff's argument that Woodman was grossly undercapitalized, Starman argues that

Plaintiff conflates undercapitalization with insolvency. "A company that was initially adequately

capitalized, but then suffered financially thereafter, it not undercapitalized; at best, it is insolvent." (D.I.

16 at 21). Although I agree with Starman, I do not find the absence ofundercapitalization determinative.

As Starman notes, the inquiry into capitalization "is most relevant for the inference it provides into

whether the corporation was established to defraud its creditors or [for] other improper purposes."

Lutyk, 332 F.3d at 197. Because I have already found that siphoning of funds has been pled, I am not

concerned with the absence ofundercapitalization. See id. at 197-98 (finding that even in the absence of

undercapitalization, evidence of substantial insolvency can "add great support to [a] [c]ourt's conclusion

regarding siphoning of funds" and can support the court's ultimate decision to pierce to corporate veil).

   Lastly, Plaintiff claims Starman operated Woodman as a facade. (D.I. 1 ,r 115). To plead facade,

Plaintiff must show Starman had significant control over Woodman's operations and finances. Blair v.

Infineon Technologies AG, 720 F. Supp. 2d 462, 472 (D. Del. 2010). Here, Plaintiff claims Starman

required Woodman and Plaintiff to involve them in correspondence and meetings regarding the default

of Woodman. (Id.   ,r 52). Additionally, the complaint claims Starman required Woodman to continue
making payments to Starwood Hotels, Starman transferred ownership of Woodman's shares to a

Starman subsidiary, and Starman made the final decision to sell that Starman subsidiary to Maquay. (Id.




                                                        8
1154, 57, 59). See Blair, 720 F. Supp. 2d at 472. I find these claims sufficient to plead Starman
controlled Woodman's finances and operated Woodman as a facade.

   I find the first element of alter ego more than adequately pied.

   As to the second element of alter ego liability, Plaintiff asserts that Starman strategically sold

Woodman's parent entity in order to prevent Plaintiff from recovering any award issued by the

arbitrators. (D.I. 1 1 117). Plaintiff supports this argument with allegations that Maquay was only

incorporated six weeks before the sale took place, there were shared connections between Maquay and

Starman, and the sale occurred shortly after the arbitration was initiated. (Id.   1159, 63-65). While
Defendant attempts to argue that this theory cannot be used to pierce the corporate veil (D .I. 16 at 17-

18), I disagree. These facts, accepted as true, support Plaintiffs claim that Starman's acts were strategic

and intended to leave Woodman unable to pay any award. See Winner Acceptance Corp. v. Return on

Capital Corp., 2008 WL 5352063, at *6 (Del. Ch. Dec. 23, 2008). Acts intended to leave a debtor

judgment proof are sufficient to show fraud and injustice. Thus, I find fraud and injustice adequately

pied.

   I find that Plaintiff has adequately pied insolvency, failure to observe corporate formalities,

siphoning of funds, and facade, and properly pied evidence of fraud or injustice. That is more than

enough at the pleading stage. I will therefore deny Starman's motion to dismiss as to Plaintiffs alter

ego claim.

        b. Agency Liability against Starman and Starwood Capital Group

   Plaintiff claims Starman and Starwood Capital Group should be held liable for Woodman's

judgment based on a theory of agency liability. (D.I. 1 at 43). In order to determine if an agency

relationship exists, the court should consider "(1) if there is 'an arrangement ... between the two


                                                      9
corporations so that one acts on behalf of the other' and (2) whether that [] arrangement relates directly

to the matter alleged." Energy Marine Services, Inc. v. DB Mobility Logistics AG, 2016 WL 284432, at

*4 (D. Del. Jan. 22, 2016) (quoting Phoenix Canada Oil Co. v. Texaco, Inc., 842 F.2d 1466, 1477 (3d

Cir. 1988). This Court has held that "the central issue [in an agency claim] is control, i.e., whether the

parent corporation dominates the activities of the subsidiary." Japan Petroleum Co. (Nigeria) v. Ashland

Oil, Inc., 456 F.Supp. 831, 841 (D. Del. 1978). Although the control need not be "total domination," it

must be "actual, participatory, and total." Id.; Phoenix Canada Oil, 842 F.2d at 1477. Furthermore, this

Court has held that a finding of agency may be appropriate "where the subsidiary acts on the parent's

behalf or at the parent's direction." C.R. Bard Inc. v. Guidant Corp. & Advanced Cardiovascular Sys.,

Inc., 997 F.Supp. 556, 560 (D. Del. 1998) Gurisdictional analysis). In this case, in order to prove agency,

Plaintiff must show that Woodman's failure to maintain the Hotel to a five-star standard and failure to

meet the payment obligations were due to Defendants' control, that is, were done on behalf of

Defendants or at their direction. (Id.   ,r,r   2, 12, 75).

   Plaintiff claims Woodman was the agent of Starman because Starman assumed responsibility under

the Management Agreement, had overlapping management with Woodman, and spoke "for and on

behalf of Woodman." (Id.    ,r 122). However, Defendants argue that none of these allegations support the
conclusion that Starman controlled or directed Woodman's breach. (D.I. 16 at 10-16). I agree with

Defendants here.

    The Third Circuit has held that liability will not be imposed on a parent corporation merely because

directors of the parent corporation also serve as directors of the subsidiary. Pearson v. Component Tech.

Corp., 247 F.3d 471,484 (3d Cir. 2001). Thus, Plaintiffs claim of overlapping management is not

enough to show control.


                                                              10
    Plaintiffs claim that, "Starman spoke for and on behalf of Woodman," is also insufficient to show

Woodman was the agent of Starman. (Id.     ,r 122). Plaintiff points to correspondence between Plaintiff
and Defendant Starman in an attempt to establish agency between Woodman and Starman. However,

this argument is insufficient because the correct inquiry is whether Woodman spoke for or was acting on

behalf of, or was directed by, Starman, not vice-versa. Additionally, Plaintiff points to this

correspondence to argue that because the correspondence relates "directly to the Management

Agreement and Woodman's breaches, ... it adequately plead[s] agency liability." (D.I. 23 at 19). To

support this argument, Plaintiff compares the correspondence between Starman and Plaintiff to

correspondence used to prove agency liability in Energy Marine, 2016 WL 284432, at *4. (D.I. 23 at 19)

However, in Energy Marine, the correspondence in question was between the parent and agent, and

explicitly discussed the "matter" at issue. Id. Here, the correspondence is not between Starman (the

parent) and Woodman (the alleged agent). It is between Starman and Plaintiff. 9 Thus, even if the

correspondence relates directly to the matter at issue, it does not have the same effect as the

correspondence in Energy Marine. Therefore, this correspondence does not show Starman controlled or

directed Woodman.

    Furthermore, alleging Starman assumed responsibility under the management agreement does not

show it directed or controlled Woodman. See Japan Petroleum Co, 456 F. Supp. at 841 (finding that

"[t]he fact that a creditor corporation takes an active part in the management of a debtor corporation

does not indicate the necessary control"). Therefore, due to the lack of control and direction by




9
 There is some dispute over the entities involved in this correspondence. Plaintiff claims it was
Defendant Starman, while Defendants claim it was Starman UK, a separate entity. (D.I. 23 at 19).
However, regardless of this dispute, the complaint does not allege correspondence that would establish
an agency relationship.
                                                    11
Defendants, I cannot find that Plaintiff has alleged an agency relationship between Starman and

Woodman.

     The assertion of the agency liability against Starwood Capital Group is completely at odds with my

understanding of Delaware law. For example, when the Chief Justice of Delaware was Vice-

Chancellor, he stated:

            A huge amount of wealth generation results from the use of distinct entities by corporate
            parents to conduct business. This allows parents to engage in risky endeavors precisely
            because the parents can cabin the amount of risk they are undertaking by using distinct
            entities to carry out certain activities. Delaware law respects corporate formalities, absent a
            basis for veil-piercing, recognizing that the wealth-generating potential of corporate and their
            limited liability entities would be stymied if it did otherwise.

     Alliance Data Systems Corp. v. Blackstone Capital Partners V L.P., 963 A.2d 746, 769 (Del. Ch.

2008).

     In an attempt to prove agency against Starwood Capital Group, Plaintiff claims that Starwood

Capital Group controlled Starman and required Woodman to enter into an operating agreement with

Starwood Hotels. (Id. at   ,r 122). 10 Since Plaintiff failed to establish Starrnan controlled or directed
Woodman, it cannot proceed against Starwood Capital Group by claiming it controlled Starrnan. It·

would need both levels in the chain to establish that Woodman was Starwood Capital Group's agent.

     Turning to the agreement between Woodman and Starwood Hotels, Plaintiff acknowledges that

under the Operating Agreement, Starwood Hotels was the agent of Woodman. (D.I. 1 at             ,r 38). Thus,
Plaintiffs claim that this operating agreement allowed "Starwood Hotels to operate the Hotel in a




10
 Plaintiff provides a diagram in Exhibit A of its complaint (D.I. 1-1, Exh. A) that depicts "the labyrinth
of entities through which Defendant Starwood Capital Group controlled and dominated" Starrnan and
Woodman." (D.I. 1 ,r 99). This diagram is reproduced in Exhibit A to this Memorandum Order.


                                                       12
manner that contributed to Woodman's breach," 11 does not show that Defendants directed the breach

because Starwood Hotels' actions were directed and controlled by Woodman. (Id. at         ,r 122). As stated
above, an active part in management does not indicate control. "Rather, the control must be actual,

participatory, and total." Id. at 841. Thus, I find Plaintiff has not plausibly alleged the necessary control

or direction to plead agency against Starwood Capital Group.

     Because Plaintiff has failed to sufficiently allege that Defendants controlled or directed the

breaching conduct by Woodman, I will grant Defendants' motion to dismiss on Plaintiffs theory of

agency liability.

     IV. CONCLUSION

        For the reasons stated above, Defendants' motion to dismiss as to alter ego liability is DENIED.

Defendants' motion to dismiss as to agency liability is GRANTED.

                                                       Entered this   I/ day of January , 2019.




11
  Plaintiffs problem here is that, "Absent unusual circumstances, ... the ordinary rule is that only the
formal parties to a contract are bound by its terms." Alliance Data, 963 A.2d at 760.


                                                      13
Case 1:18-cv-00654-RGA Document 1-1 Filed 04/30/18 Page 1 of 2 PagelD #: 204




                  EXHIBIT A
                                   Case 1:18-cv-00654-RGA Document 1-1 Filed 04/30/18 Page 2 of 2 PagelD #: 205


          Diagram of Starman Hotel Holdings LLC's                                                   Starwood Capital Group Global I LLC
                                                                                                    Barry Sternlicht- Chief Executive Officer and Chairman
                   Ownership Structure                                                                Jerome Silvey- Executive Vice President and Chief
                                                                                                                       Financial Officer


                                                                                                                                             Managing Member




                                                                                                                                        SOF-VII Management LLC
                                                                      Jerome Silvey-Signatory                                        Jerome Silvey.,. Chief Financial Officer
111


                                                                                                                                                                General Partner
                                                                                  General Partner


                                                                                                                                           Starwood Global
                                                                                                                                        Opportunity Fund VII-A LP

                                                                                                                                                             Shareholder

                                                                                                                      SOF-VII European Hotel II Lux SARL
                                     Starwood International                       Starwood                                                 Managers
                                    Opportunity Fund VII-E LP                    , Global                                       Michael Murpliy- 2007 - 2010
                                        · Jerome Silvey- Sig[iatory                                                             Gerard Becquer - 2007 - 201P·
                                         Barry Sternlicht-Signatory                                                              Jerome Silvey- 2007- 2015
                                                                                                                                     Franck Hebrard - 2010.
                                                                                                                                 Thierry Drinka - 2010 -2017
                                                                                                                                 Peggy Murphy- 2010 - 2014.
                                                                                                                              ·Julien Petitfrere -2014 - Present




                      1-3/1-2 European Holdings 2 LP                                       SOF-VII European Hotel Holdings II SARL
                                                                                                                     Managers
                            Jerome Silv~y- Signatory
                                                                                                           Jeffrey Dishner -·2005 - 200i
                                                                                                          'Madison Grose·- 2005 -2007
                                                                                                         Merrick Kleeman - 2005 -2007
                        75% Shareholder (2005 - 2015)                                                    Michael Murphy- 2005 - 2010
                                                                                                          Gerard Becquer - 2005 - 2010
                                                                                                            Jerome Silvey - 1005 - 2015
                                                                                                           Thierry Drinka - 2010 -2017
                                                                                                         · Reggy Murphy- 2010 - 2014
                                                                                                        Julien Petitfrere - 2014 - Present

                                                                                                                 25% Shareholder (2005 - 2015)

                                                    SOF European Hotel Co-Invest Holdings II SARL
i
!!!. ..                                                                      Managers
N                                                                  Jeffrey Dishner- 2005 -2007..
                                                                , Madison Grose. - 2005 - 2007
                                                                 Merrick Kleeman -2005 - 2007
                                                                  Michael Murphy- 2005 - 2010
                                                                 · Gerarq Becquer - 2005 - 2010
                                                                    )erome Silvey- 2005 - 2015
                                                                 Desmond Taljaard - 2601 - 2012
                                                                 Thierry Drinka - 2010 - Present
                                                               Peggy Murphy- 2010 - at least 2013
                                                                 Sarah Broughton - 2012 - 2013 ·
                                                              John. Cody Bradsha)N - 2013 - Present
                                                                Julien Petitfrere - 2014 - Present ,
                                                                                                                     100% Shareholder



                                                                                                                               ~SOF MERHoldings SARL
                                                                                                                                              Managers
                                                                                                                                  , Jeffrey Dishne.r- 2005 - 2007
                                                                                                                                  Merrick·Kleem·an. 0 ·2005 - 2007
                                                                                                                             . . Michael Murphy~ 2005 - 2p10 ·
                                                                                                                        , ' .. Jerome Silvey- 2oof- at least 2014
                                                                                                                                   Gerard Becquer -,2005 - 2015
                                                                                                                                , Des~bnd Taljaard • 2007~ 2012
                                                                                                                                  :Thierry Drinka: 2010.- Present ·
                                                                                                                                       Sarah Broughton - 2013
                                                                                                                           . -'John Cody Bradshaw_: 2013-.Present
                                                                                                                              50% Shareholder
                                                               Starman Hoie.1 ijoldings LLC                         Operating Partner (from at least 2008)
                                                                  Michael Murphy-2007-200.9
                                                               ·Thierry Drinka -:at least'2011- 2014
